Citation Nr: 1507035	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-14 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cardiovascular disease, including cardiomyopathy, claimed as cardiomyopathy secondary to service-connected hypokalemic periodic paralysis.

2.  Entitlement to service connection for a heart disability, to include cardiomyopathy.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 1986.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that confirmed and continued denial of service connection for the claimed disability.  

In June 2013, the Veteran cancelled his request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2014). 

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The claim for service connection for cardiomyopathy was previously denied by a final August 2003 rating decision.  The Veteran was notified of this decision in August 2003, and he did not perfect an appeal.

2.  Evidence received since the August 2003 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a current diagnosis of hypertrophic cardiomyopathy.

4.  The Veteran was diagnosed with a mitral valve prolapse; slightly diminished overall left ventricular systolic function, increasing with exercise, without evidence of ischemia; and an enlarged left ventricle within one year of service separation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for cardiomyopathy.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).

2.  The criteria for service connection for a heart disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for cardiovascular disease, the claim is substantiated, and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


II.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118. 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, cardiovascular disease, including cardiomyopathy, and endocarditis, including valvular heart disease, are included among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Cardiovascular disease applies to combination involvement of the type of arteriosclerosis, nephritis, organic heart disease, and hypertension.  Because cardiovascular disease is considered a chronic disease, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease and endocarditis, including valvular heart disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

New and Material Evidence

In this case, the RO issued a decision in August 2003 which denied service connection for cardiomyopathy, as secondary to the service-connected disability of hypokalemic periodic paralysis, because the evidence did not establish that the cardiomyopathy was proximately due to or the result of the service-connected hypokalemic periodic paralysis.  Additionally, there was no evidence of cardiomyopathy during the Veteran's active service.  The Veteran was notified of the decision and he did not perfect an appeal.  The August 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen service connection for cardiomyopathy in June 2010.  The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  In a letter dated in May 2010, the Veteran's private physician, Dr. R.V., opines that there is reason to believe that Veteran's cardiomyopathy and hypokalemic periodic paralysis are inter-related.  This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  This evidence is also material, as it is pertinent to the unestablished fact of whether the cardiomyopathy is proximately due to or the result of the service-connected hypokalemic periodic paralysis.  The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for cardiomyopathy, as secondary to service-connected hypokalemic periodic paralysis is reopened and must be addressed on the merits.



Service Connection

Having reopened the claim, the Board notes that the RO explicitly indicated the claim was reopened and reviewed the claim on a de novo basis in the May 2012 Statement of the Case.  Furthermore, the Veteran's presentation has not been limited to the matter of submission of new and material evidence.  He has clearly argued the merits of his appeal and was provided a VA examination.  Thus, there is no prejudice in the Board's consideration of this claim on the merits.  See Hickson v. Shinseki, 24 Vet. App. 394 (2010)( the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran originally contended that he had chest pain.  He has subsequently contended that his cardiomyopathy is related to his service-connected hypokalemic periodic paralysis.  See the June 2010 request to reopen claim.  Given that the Veteran originally sought service connection for "chest pain" the Board has recharacterized the claim to service connection for a heart disability. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The medical evidence establishes that the Veteran has a current diagnosis of hypertrophic cardiomyopathy.  See October 2010 VA examination report.  

Cardiomyopathy was not diagnosed in active duty.  The Veteran's service treatment records (STRs) are silent for any diagnosis or treatment of cardiomyopathy or other heart disease, and a separation examination conducted in September 1986 notes that the Veteran's heart was normal.  

Post-service treatment records do reveal, however, that the Veteran was found to have a mitral valve prolapse, slightly diminished overall left ventricular systolic function (increasing with exercise) without evidence of ischemia, and an enlarged left ventricle in April 1987, only seven months after his release from active duty.  

Treatment records from Dr. R.V., the Veteran's private physician, indicate that the Veteran complained of chest pressure.  Echocardiogram results showed that the Veteran's left ventricle was slightly enlarged during diastole.  There was abnormal septal motion during systole, consistent with known left bundle branch block (LBBB).  The apical 4-chamber view showed that there was prolapse of the anterior leaflet of the mitral valve.  In a letter dated in May 2010, the Veteran's private physician, Dr. R.V., opines that although the cardiomyopathy and periodic hypokalemic paralysis are not entirely related, based on some research and given the parallels regarding the two disease processes, he believed the Veteran's cardiomyopathy and hypokalemic periodic paralysis were inter-related.  

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his current cardiomyopathy.  The examining physician reviewed the claims file, solicited the Veteran's medical history, and performed a physical examination of the Veteran.  In the examination report, the physician listed relevant diagnoses and treatment, including an implantable cardioverter defibrillator (ICD) place in 2006 and all currently prescribed medications.  The physician also listed the relevant evidence in the claims file on which she relied in rendering her opinion.  The physical examination included an exercise stress test, an ECG, and left ventricle dysfunction testing, which revealed that the Veteran's heart was larger than normal, the left ventricular ejection fraction was 35 percent (which was moderately depressed), there was borderline concentric left ventricular hypertrophy, and normal sinus rhythm with left bundle branch block.  Although the examiner's focus was directed on whether the cardiomyopathy is related to the Veteran's service-connected hypokalemic periodic paralysis, the examiner noted that the Veteran's history is significant for, among other factors, mitral valve prolapse, which is a potential sources of the cardiomyopathy.  

In this case, regardless of the relationship between the cardiomyopathy and hypokalemic periodic paralysis, the evidence clearly reflects a diagnosis of mitral valve prolapse in April 1987.  Dorland's Illustrated Medical Dictionary 1517 (30th ed. 2003)(defining mitral valve prolapse as a redundancy or hooding of mitral valve leaflets so that they prolapse into the left atrium, often causing mitral regurgitation); see also Merck Manual (including mitral valve prolapse in the chapter discussing valvular disorders).  As the Veteran had a diagnosis of a valvular heart disease within one year of his separation from service, service connection is presumed under 38 C.F.R. § 3.309. 


ORDER

New and material evidence having been submitted, the claim for service connection for a heart disability is reopened.

Service connection for a heart disability is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


